Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 9/4/18 in which Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2015/0145842 to Maeda et al (“Maeda”).
As to Claim 1, Maeda teaches a scan driving circuit (display control circuit 200…scanning signal line drive circuit (gate driver) 400, see ¶ 0066, Fig. 1), comprising: a control circuit (display control circuit 200, see ¶ 0066, Fig. 1), a scanning circuit group (group of scan lines GL(1) – GL(N), see ¶ 0066, Fig. 1) and a first processing circuit group (scanning order setting portion 24, see ¶ , wherein the control circuit is configured to generate and output a keyword signal to the first processing circuit group, to control a scan order of respective scanning circuits in the scanning circuit group (display control circuit 200 receives a display data signal DAT, see ¶ 0070; On the basis of the externally derived display data signal DAT, the scanning order calculating portion 23 determines whether, of all display rows, there are a plurality of rows with the same display content, and if there are, the scanning order calculating portion 23 determines two or more scanning signal lines corresponding to the rows from among the scanning signal lines GL(1) to GL(N), such that the determined lines are selected at the same time, and also determines addresses of all of the scanning signal lines, such that they are all selected ultimately, see ¶ 0083; Fig. 3; The scanning order calculating portion 23 generates scanning order data Dso  [keyword signal] specifying the order of selection (in which a plurality of rows might be selected at the same time) [scan order of respective scanning circuits], and provides the data to the scanning order setting portion 24 [first processing group]; Upon reception of the scanning order data Dso, the scanning order setting portion 24 provides the data to the address output portion 26, and also provides an order control signal Co to the output frame memory 22, thereby controlling the output frame memory 22 such that digital image signals DV are outputted in order of data corresponding to the order specified by the scanning order data Dso, e.g. control a scan order of respective scanning circuits, see ¶ 0090-0091); and 
the first processing circuit group is configured to generate a scan enable signal according to the keyword signal (Upon reception of the scanning order data Dso, the scanning order setting portion 24 [first processing circuit group] provides the data to the address output portion 26, and also provides an order control signal Co [scan enable signal] to the output frame memory 22, thereby controlling the output frame memory 22 such that digital image signals DV are outputted in order of data corresponding to the order specified by the scanning order data Dso, see ¶ 0091), and output the scan enable signal to a scanning circuit corresponding to the keyword signal in the scanning circuit group (Upon reception of the scanning order data Dso, the scanning order setting portion 24 provides the data to the address output portion 26, and also provides an order control signal Co [scan enable signal corresponding to the keyword signal] to the output frame memory 22; The output frame memory 22 receives and stores a display data signal DAT for one frame from the input frame memory 21, and the display data signal DAT has grayscale data arranged in a sequence on the premise that the scanning signal lines are selected in order of arrangement; in accordance with the received scanning order data Dso [keyword signal], the address output portion 26 provides a gate address signal GA, which includes an address(es) specifying a corresponding scanning line(s), to the scanning signal line drive circuit 400 [scanning circuit group], see ¶ 0091-0093).  
As to Claim 15, Maeda teaches a display device, comprising a display panel and the scan driving circuit (display portion 500, see ¶ 0066; Fig. 1; display .  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 2, 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0145842 to Maeda et al (“Maeda”) in view of U.S. Patent Publication 2014/0313108 to Kim et al (“Kim”).
As to Claim 2, depending from Claim 1, Maeda does not expressly disclose wherein, the scanning circuit group comprises a plurality of scanning circuits; the first processing circuit group comprises a plurality of first processing circuits, and the plurality of first processing circuits are electrically connected with the plurality of scanning circuits in one-to-one correspondence; and the control . Kim teaches wherein, the scanning circuit group comprises a plurality of scanning circuits (The scan driving circuit units 200 may be coupled to the plurality of different scan lines; first scan driving circuit unit 200…may be coupled…to a first scan line Si, the second scan driving circuit unit 200…may be coupled to…scan line s2i, the third scan driving circuit unit 200…may be coupled to…scan line s3i, the fourth scan driving circuit unit 200…may be coupled to…nth scan line Sn, see ¶ 0055-0056, 0062; Fig. 3); the first processing circuit group comprises a plurality of first processing circuits, and the plurality of first processing circuits are electrically connected with the plurality of scanning circuits in one-to-one correspondence (Figure 4 illustrates each of the scan driving units 200 comprise the controller 210 and decoder 220 [first processing circuit] and each are electrically connected with the scan driving circuits 200 in a one-to-one correspondence, see ¶ 0074); and the control circuit is electrically connected with the plurality of first processing circuits respectively, and outputs the keyword signal to the plurality of first processing circuits (controller 210 may sequentially supply a plurality of select signals SEL [keyword signal] to the decoder 220 [first processing circuit]; the plurality of select signals SEL supplied to the decoder 220 may correspond to different scan lines, see ¶ 0084).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Maeda with Kim to teach wherein, the scanning circuit group comprises a plurality of scanning circuits; the . The suggestion/motivation would have been in order to output the scan signals to the scan lines corresponding to the select signals (see ¶ 0013).
	As to Claim 3, depending from Claim 2, Kim discloses wherein, the keyword signal is used for identifying a selected scanning circuit (controller 210 may sequentially supply a plurality of select signals SEL [keyword signal] to the decoder 220 [first processing circuit]; the plurality of select signals SEL supplied to the decoder 220 may correspond to different scan lines; The plurality of select signals SEL supplied to the decoder 220 in the first period P1 may correspond to different scan lines; the controller 210 may sequentially supply a select signal SEL that refers to the seventh scan line S7, a select signal SEL that refers to the 45.sup.th scan line S45, a select signal SEL that refers to the 30.sup.th scan line S30, . . . , a select signal SEL that refers to the 120.sup.th scan line S120, a select signal SEL that refers to the ith scan line Si, and a select signal SEL that refers to the first scan line S1 to the decoder 220, see ¶ 0084-0086); Application Serial No. not yet assigned PATENTPreliminary Amendment Docket: CU-73922a first processing circuit, which is electrically connected with the selected scanning circuit, in the plurality of first processinq circuits is configured to: receive the keyword signal output from the control circuit and generate the scan enable signal (controller 210 may sequentially supply a plurality of select signals SEL , and output the scan enable signal to the selected scanning circuit, to enable the selected scanning circuit to perform a scan operation (Because the decoder 220 outputs the scan signals to the scan lines corresponding to the received select signals SEL, the decoder 220 may output the scan signals, e.g. scan enable signal, in accordance with an order such as, the seventh scan line S7, the 45th scan line S45, the 30th scan line S30, . . . , the 120th scan line S120, the ith scan line Si, and the first scan line S1, see ¶ 0087).  
As to Claim 13, depending from Claim 2, Maeda teaches wherein the plurality of scanning circuits are in one-to-one correspondence with a plurality of display regions, and the control circuit is further configured to determine a scan order of the plurality of scanning circuits according to a variation difference of adjacent frames in the plurality of display regions (The display control circuit 200 includes input frame memory 21, output frame memory 22, a scanning order calculating portion 23, a scanning order setting portion 24, a timing control portion 25, and an address output portion 26; On the basis of the externally derived display data signal DAT, the scanning order calculating portion 23 determines whether, of all display rows, there are a plurality of rows with the same display content, and if there are, the scanning order calculating portion 23 .  
8.	Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0145842 to Maeda et al (“Maeda”) in view of U.S. Patent Publication 2014/0313108 to Kim et al (“Kim”) in further view of U.S. Patent Publication 2004/0239659 to Toriumi et al (“Toriumi”).
As to Claim 4, depending from Claim 3, Maeda and Kim do not expressly disclose a first feedback circuit group, wherein the first feedback circuit group comprises a plurality of first feedback circuits that are in one-to-one correspondence with the plurality of scanning circuits; the plurality of first feedback circuits are electrically connected with the control circuit, to receive the keyword signal; the selected scanning circuit is configured to, in response to the selected scanning circuit completing the scan operation, output a scan completion signal to a corresponding first feedback circuit in the plurality of first feedback circuits; the corresponding first feedback circuit is configured to, in response to the scan completion signal, generate and output a keyword feedback signal to the control circuit.  
Toriumi teaches a first feedback circuit group, wherein the first feedback circuit group comprises a plurality of first feedback circuits that are in one-to-one correspondence with the plurality of scanning circuits (Figure 8 illustrates a first shift start signal switch circuit 180 [first feedback circuit] connected to a first directional shift register 140 [scanning circuit], see ¶ 0116-0117, Fig. 8. Examiner construes that multiple first shift start signal switch circuits may be used since a portion of the display region is processed); the plurality of first feedback circuits are electrically connected with the control circuit, to receive the keyword signal (first shift start signal switch circuit 180 [first feedback circuit] is electrically connected with the shift direction control circuit 196 [control circuit]; MODE signal is received from the drive mode setting register 192, see ¶ 0116-0117; Fig. 8); 
the selected scanning circuit is configured to, in response to the selected scanning circuit completing the scan operation, output a scan completion signal to a corresponding first feedback circuit in the plurality of first feedback circuits (the first shift start signal switch circuit 180 [first feedback circuit] outputs the shift output END2L [scan completion signal] from the second bidirectional shift register 150 as the first opposite directional shift start signal ST1R when the normal drive mode is set in the drive mode setting register 192, see ¶ 0117); 
the corresponding first feedback circuit is configured to, in response to the scan completion signal, generate and output a keyword feedback signal to the control circuit (first shift start signal switch circuit 180 [first feedback circuit] is electrically connected with the shift direction control circuit 196 [control circuit]; MODE signal is received from the drive mode setting register 192…the first shift start signal switch circuit 180 [first feedback circuit] outputs the shift output END2L [scan completion signal] from the second bidirectional shift register 150 as the first opposite directional shift start signal ST1R [keyword feedback signal] when the normal drive mode is set in the drive mode setting register 192, see ¶ 0116-0117; Fig. 8).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Maeda and Kim with Tourimi to teach a first feedback circuit group, wherein the first feedback circuit group comprises a plurality of first feedback circuits that are in one-to-one correspondence with the plurality of scanning circuits; the plurality of first feedback circuits are electrically connected with the control circuit, to receive the keyword signal; the selected scanning circuit is configured to, in response to the selected scanning circuit completing the scan operation, output a scan completion signal to a corresponding first feedback circuit in the plurality of first feedback circuits; the corresponding first feedback circuit is configured to, in response to the scan completion signal, generate and output a keyword feedback signal to the control circuit. The suggestion/motivation would have been in order for the shift direction control circuit to output the first and second shift direction control signals based on the content of the drive mode setting register (see ¶ 0115).

Toriumi teaches wherein the control circuit is further configured to receive a keyword feedback signal from a first feedback circuit or a second feedback circuit, and generate a next keyword signal according to the scan order of the plurality of scanning circuits and the keyword feedback signal (the first and second shift start signal switch circuits 180 [first feedback circuit] and 190 respectively generate the first and second opposite directional shift start signals ST1R [keyword feedback signal] and ST2L; The first and second shift start signal switch circuits 180 and 190 respectively output the first and second opposite directional shift start signals ST1R and ST2L according to the content of the drive mode setting register 192; The shift direction setting register 194 is a control register for setting the shift directions of the first and second bidirectional shift registers 140 and 150; The shift direction control circuit 196 outputs the first and second shift direction control signals SHL1 and SHL2 based on the content of the drive mode setting register, see ¶ 0111-0115; Fig. 8).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Maeda and Kim with Tourimi to teach wherein the control circuit is further configured to receive a keyword feedback signal from a first feedback circuit or a second feedback circuit, and .
9.	Claims 5, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0145842 to Maeda et al (“Maeda”) in view of U.S. Patent Publication 2014/0313108 to Kim et al (“Kim”) in further view of U.S. Patent Publication 2005/0093810 to Ito.
As to Claim 5, depending from Claim 3, Maeda and Kim fail to disclose wherein each of the plurality of first processing circuits comprises a conversion sub- circuit, a switch sub-circuit, a judgment sub-circuit and an output sub-circuit, the conversion sub-circuit is configured to receive the keyword signal, and convert Application Serial No. not yet assigned PATENTPreliminary Amendment Docket: CU-73922 series information in the keyword signal to parallel information, the parallel information comprises keyword information and scan operation information, and the conversion sub-circuit is further configured to output the keyword information to the switch sub- circuit, when the scan operation information indicates that the scan operation is started, the switch sub-circuit is turned on and outputs the keyword information to the judgment sub-circuit, the judgment sub-circuit generates a judgment result according to the keyword information and outputs the judgment result to the output sub-circuit, wherein when a scanning circuit corresponding thereto is selected to perform a scan operation, the judgment result is a turn-on signal; when the judgment result is the wherein each of the plurality of first processing circuits comprises a conversion sub- circuit (scan order register 460, see ¶ 0075, 0092; Fig. 4), a switch sub-circuit (exclusive NOR (EX-NOR) sections 415-1 to 415-8, see ¶ 0092; Fig. 4), a judgment sub-circuit (eight-input AND circuit 412, see ¶ 0092; Fig. 4) and an output sub-circuit (logic circuit output LVO, see ¶ 0087; Fig. 4), 
the conversion sub-circuit is configured to receive the keyword signal, and convert Application Serial No. not yet assigned PATENTPreliminary Amendment Docket: CU-73922 series information in the keyword signal to parallel information, the parallel information comprises keyword information and scan operation information (The scan line address [keyword signal] supplied from the selector 450 is input to the inputs I8 to I15 of the logic circuit 411 in bit units. The inputs I8 to I15 correspond to 8-bit data [series information]. The inputs I8 to I15 can be changed corresponding to the number of the scan lines 40 [parallel information] in the same manner as the number of bits of the scan line address which is determined corresponding to the number of the scan lines 40, see ¶ 0085; Fig. 4), and the conversion sub-circuit is further configured to output the keyword information to the switch sub-circuit (Figure 4 illustrates the scan order register outputs being passed to the EX-NOR gates sections 415-1 to 415-8 [switch circuits], see ¶ 0092; Fig. 4), when the scan operation information indicates that the scan operation is started (output enable input OEV [scan operation information], see ¶ 0084; The coincidence detection circuit 410 always ON-drives (drives at active) the scan drive cell 420 in a period in which a signal at the "L" level (active) is input to the output fix input OHV of the logic circuit 411, see ¶ , the switch sub-circuit is turned on and outputs the keyword information to the judgment sub-circuit (Figure 4 illustrates the EX-NOR outputs being passed to an eight-input AND circuit 412, see ¶ 0092; Fig. 4), the judgment sub-circuit generates a judgment result according to the keyword information and outputs the judgment result to the output sub-circuit, wherein when a scanning circuit corresponding thereto is selected to perform a scan operation, the judgment result is a turn-on signal; when the judgment result is the turn-on signal, the output sub-circuit outputs the scan enable signal (The drive of the scan line 40 can be controlled without destroying the data retained in the register (flip-flop) in the logic circuit 411 by using at least one of the output enable input OEV and the output fix input OHV. The logic circuit 411 includes the logic circuit outputs LVO and XLVO [judgement result] from which a drive signal is output to the scan drive cell 420. The logic circuit output LVO [scan enable signal] outputs either a signal which ON-drives (drives at active) the scan drive cell 420, see ¶ 0086; Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Maeda and Kim with Ito to teach wherein each of the plurality of first processing circuits comprises a conversion sub- circuit, a switch sub-circuit, a judgment sub-circuit and an output sub-circuit, the conversion sub-circuit is configured to receive the keyword signal, and convert Application Serial No. not yet assigned PATENTPreliminary Amendment Docket: CU-73922 series information in the keyword signal to parallel information, the parallel information comprises keyword information and scan operation information, and the conversion sub-circuit is further configured to output the keyword information to the switch sub- circuit, when the scan operation 
As to Claim 7, depending from Claim 5, Ito teaches wherein the parallel information further includes direction selection information (The drive of the scan line 40 can be controlled without destroying the data retained in the register (flip-flop) in the logic circuit 411 by using at least one of the output enable input OEV and the output fix input OHV. The logic circuit 411 includes the logic circuit outputs LVO and XLVO from which a drive signal is output to the scan drive cell 420. The logic circuit output LVO outputs either a signal which ON-drives (drives at active) the scan drive cell 420 or a signal which OFF-drives (drives at non-active) the scan drive cell 420. The logic circuit output XLVO outputs a signal generated by reversing the signal output from the logic circuit output LVO, see ¶ 0086. Examiner construes the LVO and XLVO as the direction selection information), each of the plurality of first processing circuits further comprises a direction selection sub-circuit, and the direction selection sub-circuit is configured to determine a scanning direction of the selected scanning circuit according to the direction selection information (The drive of the scan line 40 can be controlled without destroying the data retained in the register (flip-flop) in the logic circuit 411 by using at least one of the output enable input OEV and the output fix input OHV. The logic circuit 411 includes the logic circuit outputs LVO and XLVO from which a drive signal is output to the scan drive cell 420. The logic circuit output LVO outputs either a signal which ON-drives (drives at active) the scan drive cell 420 or a signal which OFF-drives (drives at non-active) the scan drive cell 420. The logic circuit output XLVO outputs a signal generated by reversing the signal output from the logic circuit output LVO, see ¶ 0086. Examiner construes the LVO and XLVO as the direction selection information; the scan lines 40 are sequentially driven from the top to the bottom along the column direction Y shown in FIG. 13. In the comb-tooth drive, the scan lines 40 are simultaneously ON-driven toward the center from each end. Specifically, the uppermost scan line 40 in the column direction Y is ON-driven and the lowermost scan line 40 in the column direction Y is ON-driven. The scan lines 40 are then sequentially ON-driven toward the center from each end. The comb-tooth drive method also includes the case where the scan lines 40 are ON-driven from the center toward each end along the column direction Y, see ¶ 0132).  
As to Claim 8, depending from Claim 2, Maeda and Kim fail to disclose a second processing circuit group, wherein the second processing circuit group comprises a plurality of second processing circuits, and the plurality of second processing circuits are electrically connected with the plurality of scanning circuits in one-to-one correspondence; the control circuit is respectively 
Ito teaches a second processing circuit group, wherein the second processing circuit group comprises a plurality of second processing circuits, and the plurality of second processing circuits are electrically connected with the plurality of scanning circuits in one-to-one correspondence (The drive of the scan line 40 can be controlled without destroying the data retained in the register (flip-flop) in the logic circuit 411 by using at least one of the output enable input OEV and the output fix input OHV. The logic circuit 411 includes the logic circuit outputs LVO and XLVO from which a drive signal is output to the scan drive cell 420. The logic circuit output LVO outputs either a signal which ON-drives (drives at active) the scan drive cell 420 or a signal which OFF-drives (drives at non-active) the scan drive cell 420. The logic circuit output XLVO outputs a signal generated by reversing the signal output from the logic circuit output LVO, see ¶ 0086. Examiner construes the LVO and XLVO as the direction selection information and the second processing circuit would correspond to when the output circuit outputs XLVO as it would correspond to an opposite direction from LVO); the control circuit is respectively electrically connected with the plurality of second processing circuits, and outputs the keyword signal to the plurality of second processing circuits (Figure 4 illustrates the scan order register and scan line address bus [control circuit] outputs being passed to the EX-NOR gates sections 415-1 to 415-8 [switch circuits], see ¶ 0092; Fig. 4; (Figure 4 illustrates the EX-NOR outputs being passed to an eight-input AND circuit 412, see ¶ 0092; 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Maeda and Kim with Ito to teach a second processing circuit group, wherein the second processing circuit group comprises a plurality of second processing circuits, and the plurality of second processing circuits are electrically connected with the plurality of scanning circuits in one-to-one correspondence; the control circuit is respectively electrically connected with the plurality of second processing circuits, and outputs the keyword signal to the plurality of second processing circuits.  The .
10.	Claims 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0145842 to Maeda et al (“Maeda”) in view of U.S. Patent Publication 2011/0102414 to Lin et al (“Lin”).
As to Claim 16, depending from Claim 1, Maeda does not expressly disclose a driving method of the scan driving circuit comprising: generating and outputting a keyword signal; andApplication Serial No. not yet assigned PATENT Preliminary Amendment Docket: CU-73922generating a scan enable signal according to the keyword signal, the scan enable signal being used for selecting a scanning circuit corresponding to the keyword signal to perform a scan operation. 
Lin teaches a driving method of the scan driving circuit comprising: generating and outputting a keyword signal; andApplication Serial No. not yet assigned PATENT Preliminary Amendment Docket: CU-73922generating a scan enable signal according to the keyword signal, the scan enable signal being used for selecting a scanning circuit corresponding to the keyword signal to perform a scan operation (according to the scan sequence signal UPDN [keyword signal], the source driver 110 can generate a vertical start pulse signal STVU or STVD, based on which the gate driver 120 controls the scan sequence of the gate lines GL.sub.1-GL.sub.n, see ¶ 0005; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Maeda with Lin to teach a driving method of the scan driving circuit comprising: generating and outputting a keyword signal; andApplication Serial No. not yet assigned PATENT Preliminary Amendment Docket: CU-73922generating a scan enable signal according to the keyword signal, the scan enable signal being used for selecting a scanning circuit 
As to Claim 18, depending from Claim 16, Lin teaches wherein the scan enable signal is further configured to control the scanning circuit to perform forward scanning or backward scanning (according to the scan sequence signal UPDN [keyword signal], the source driver 110 can generate a vertical start pulse signal STVU or STVD [forward or backward scanning], based on which the gate driver 120 controls the scan sequence of the gate lines GL.sub.1-GL.sub.n, see ¶ 0005; Fig. 1).  
11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0145842 to Maeda et al (“Maeda”) in view of U.S. Patent Publication 2011/0102414 to Lin et al (“Lin”) in further view of U.S. Patent Publication 2004/0239659 to Toriumi et al (“Toriumi”).
As to Claim 17, depending from Claim 16, Maeda teaches determining a scan order of a plurality of scanning circuits corresponding to a plurality of display regions according to a variation difference of adjacent frames in the plurality of display regions (The display control circuit 200 includes input frame memory 21, output frame memory 22, a scanning order calculating portion 23, a scanning order setting portion 24, a timing control portion 25, and an address output portion 26; On the basis of the externally derived display data signal DAT, the scanning order calculating portion 23 determines whether, of all display rows,  [variation difference of adjacent frames in the plurality of display regions]. Therefore, the scanning order calculating portion 23 calculates such an appropriate order by the procedure shown in FIG. 4, see ¶ 0084).  
Maeda and Lin do not expressly disclose generating a next keyword signal according to a keyword feedback signal and the scan order of the plurality of scanning circuits.  
Toriumi teaches generating a next keyword signal according to a keyword feedback signal and the scan order of the plurality of scanning circuits (the first and second shift start signal switch circuits 180 [first feedback circuit] and 190 respectively generate the first and second opposite directional shift start signals ST1R [keyword feedback signal] and ST2L; The first and second shift start signal switch circuits 180 and 190 respectively output the first and second opposite directional shift start signals ST1R and ST2L according to the content of the drive mode setting register 192; The shift direction setting register 194 is a control .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Maeda and Lin with Tourimi to teach wherein the control circuit is further configured to receive a keyword feedback signal from a first feedback circuit or a second feedback circuit, and generate a next keyword signal according to the scan order of the plurality of scanning circuits and the keyword feedback signal.. The suggestion/motivation would have been in order for the shift direction control circuit to output the first and second shift direction control signals based on the content of the drive mode setting register (see ¶ 0115).
12.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0145842 to Maeda et al (“Maeda”) in view of U.S. Patent Publication 2014/0313108 to Kim et al (“Kim”) U.S. Patent Publication 2004/0239659 to Toriumi et al (“Toriumi”) and in further view of U.S. Patent Publication 2005/0093810 to Ito.
As to Claim 19, depending from Claim 4, Maeda, Kim and Toriumi fail to disclose wherein each of the plurality of first processing circuits comprises a conversion sub- circuit, a switch sub-circuit, a judgment sub-circuit and an output sub-circuit, the conversion sub-circuit is configured to receive the keyword signal, and convert Application Serial No. not yet assigned PATENTPreliminary Amendment Docket: CU-73922 series information in the keyword signal to parallel information, the parallel information comprises keyword information and scan operation wherein each of the plurality of first processing circuits comprises a conversion sub- circuit (scan order register 460, see ¶ 0075, 0092; Fig. 4), a switch sub-circuit (exclusive NOR (EX-NOR) sections 415-1 to 415-8, see ¶ 0092; Fig. 4), a judgment sub-circuit (eight-input AND circuit 412, see ¶ 0092; Fig. 4) and an output sub-circuit (logic circuit output LVO, see ¶ 0087; Fig. 4), 
the conversion sub-circuit is configured to receive the keyword signal, and convert Application Serial No. not yet assigned PATENTPreliminary Amendment Docket: CU-73922 series information in the keyword signal to parallel information, the parallel information comprises keyword information and scan operation information (The scan line address [keyword signal] supplied from the selector 450 is input to the inputs I8 to I15 of the logic circuit 411 in bit units. The inputs I8 to I15 correspond to 8-bit data [series information]. The inputs I8 to I15 can be changed corresponding to the number of the scan lines 40 [parallel information] in the same manner as the number of bits of the scan line address which is determined corresponding to the number of the scan lines 40, see ¶ 0085; Fig. , and the conversion sub-circuit is further configured to output the keyword information to the switch sub-circuit (Figure 4 illustrates the scan order register outputs being passed to the EX-NOR gates sections 415-1 to 415-8 [switch circuits], see ¶ 0092; Fig. 4), when the scan operation information indicates that the scan operation is started (output enable input OEV [scan operation information], see ¶ 0084; The coincidence detection circuit 410 always ON-drives (drives at active) the scan drive cell 420 in a period in which a signal at the "L" level (active) is input to the output fix input OHV of the logic circuit 411, see ¶ 0086), the switch sub-circuit is turned on and outputs the keyword information to the judgment sub-circuit (Figure 4 illustrates the EX-NOR outputs being passed to an eight-input AND circuit 412, see ¶ 0092; Fig. 4), the judgment sub-circuit generates a judgment result according to the keyword information and outputs the judgment result to the output sub-circuit, wherein when a scanning circuit corresponding thereto is selected to perform a scan operation, the judgment result is a turn-on signal; when the judgment result is the turn-on signal, the output sub-circuit outputs the scan enable signal (The drive of the scan line 40 can be controlled without destroying the data retained in the register (flip-flop) in the logic circuit 411 by using at least one of the output enable input OEV and the output fix input OHV. The logic circuit 411 includes the logic circuit outputs LVO and XLVO [judgement result] from which a drive signal is output to the scan drive cell 420. The logic circuit output LVO [scan enable signal] outputs either a signal which ON-drives (drives at active) the scan drive cell 420, see ¶ 0086; Fig. 4).  
.
Allowable Subject Matter
13.	Claims 6, 9-12, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/Examiner, Art Unit 2694   



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694